DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
Claims 1-281 and 284 are cancelled; claims 282-283 and 285-296 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 16 February 2021, with respect to the rejection(s) of claim(s) 282-283 and 285-296 under Imran have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imran.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 282-283 and 285-296 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as amended require “a blind hole”, which is not disclosed in the application as originally filed. 
The “Academic Press Dictionary of Science and Technology” defines a “blind hole” as “A hole that does not extend completely through a workpiece.” (blind hole. (1992). In C. G. Morris (Ed.), Academic Press Dictionary of Science and Technology (4th ed.). Elsevier Science & Technology.) This is not depicted in any of the Figures of the instant application, and the phrase “blind hole” is not found anywhere in the accompanying Specification. Moreover, a careful reading of the Specification provides no support for this limitation; holes in the apparatus as disclosed penetrate through the entire surface, and are used to anchor the apparatus using a suture, as in the Imran reference (see the published application, e.g., par. 0336).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 282-283 and 285-296 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 282 recites the limitation "the stimulation device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 282-283 and 285-296 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran et al (U.S. 6,535,764). Regarding claims 282 and 285-296, Imran discloses (col. 3, lines 24-38) an implantable stimulation device adapted to engage with the cardia sphincter of the patient; a control device (col. 5, lines 11-39) for controlling the stimulation device to stimulate the cardia sphincter by providing electrical .
Imran discloses the claimed invention but does not disclose expressly the blind hole as claimed.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the apparatus as taught by Imran, with the blind hole, because the applicant has not disclosed the use of a blind hole provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the suture hole 130 as taught by Imran, because a suture hole is held and manipulated by an instrument (i.e., sutures).  Therefore, it would have been an obvious matter of design choice to modify Imran’s apparatus to obtain the invention as specified in the claim.
Regarding claim 283, Imran discloses (col. 13, lines 43-68) the control device is adapted to, in the operational state, cause the stimulation device to stimulate the cardia sphincter with at least two pulse train segments; each pulse train segment comprises at least two pulse trains that are separated from each either by the second time break; the at least two pulse train segments are separated from each other by a third time break: and the third time break is longer than the second time break.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH L MALAMUD/           Primary Examiner, Art Unit 3792